Citation Nr: 1605529	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-36 145	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low back disability, specifically, for acute myositis of the lumbar spine, degenerative joint disease (DJD) at the L4-5 level, and degenerative disc disease (DDD) at the L5-S1 level.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1954 to August 1957 and in the Air Force from December 1958 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, as support for his claim for a higher rating for his low back disability, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is in the claims file, so of record.

In April 2012, the Board remanded this claim for further development, including for a VA compensation examination reassessing the severity of the Veteran's low back disability.  The Board also assumed jurisdiction over the derivative TDIU claim since the Veteran in effect had alleged that he could no longer work any substantially gainful job owing to his low back disability.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  And recognizing this additionally-raised claim, the Board additionally requested a medical opinion concerning the functional impact of the Veteran's service-connected low back disability, including especially in terms of whether it (as alleged) precludes him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  That said, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; this determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2  (2013).").

Following completion of that additional development, and still other development also specified, the RO or Appeals Management Center (AMC) was to then readjudicate the claim for a higher rating for the low back disability in light of all additional evidence obtained on remand.  The RO/AMC also was directed to adjudicate the derivative TDIU claim.  Unfortunately, however, for reasons and bases that will be discussed, another remand is required because there was not compliance with those prior remand directives, including what could be considered acceptable substantial compliance.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal was processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, all future consideration of this Veteran's case must bear this in mind, that is, that there is no physical file.


REMAND

The development actions requested in the Board's prior April 2012 remand were not fully completed.  The Board sincerely regrets the additional delay that inevitably will result from this additional remand of the claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development previously specified in the Board's prior remand must be completed before adjudication of these claims.


In his testimony during his February 2012 hearing before the Board, the Veteran alleged that his low back disability had gotten appreciably worse since his last VA compensation examination in December 2008.  So in the April 2012 remand, the Board ordered the RO/AMC to schedule another VA compensation examination to reassess the severity of the Veteran's low back disability and, because of the derivative TDIU claim, to obtain medical comment as well concerning whether his service-connected low back disability precludes him from obtaining and maintaining substantially gainful employment.  

In a September 2013 duty-to-assist letter, the RO/AMC attempted to notify the Veteran of the date and time of his VA Compensation and Pension (C&P) medical examination.  The letter was returned as undeliverable, however.  The letter was sent to 712 W. Marlette Street, Ione, CA 95640, but the Board sees the Veteran previously received mail at a different address:  P.O. Box 1353, Ione, CA 95640.

Prior to rather recently, that being in May 2013, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran, as an example, of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also had held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while that appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.  The lower Court (CAVC) had allowed VA to submit an affidavit of a manager from the VA Medical Center (VAMC) involved establishing the regular practice of mailing such notices.  But the Federal Circuit Court held the CAVC could not consider such evidence because judicial notice does not extend to affidavits from "a party's employees regarding otherwise unknown internal procedures."  (slip op. at 7).

The Federal Circuit Court went on in Kyhn to further hold that the CAVC had done impermissible fact-finding in the first instance.  The Federal Circuit Court essentially drew a distinction between "instances where the presumption of regularity was premised upon independent legal authority" and instance where it was based upon "evidentiary findings."  (slip op. at 10).

Rebutting the presumption of administrative regularity usually requires more than a mere allegation of defective process or procedure, nonreceipt of a communication, or other failing, etc.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Moreover, this presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  But this presumption is as mentioned rebuttable, notably as an example when as here there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable) and if there is another address on file at which the appellant perhaps could be located.

Therefore, on remand, the RO/AMC must schedule the Veteran for another C&P examination, and the notification letter must be sent to this other address mentioned.

Additionally, because unable to locate him, the RO/AMC never obtained a medical opinion concerning the functional impact of the Veteran's service-connected low back disability, including especially in terms of whether it precludes him from obtaining and maintaining substantial gainful employment.  Consequently, medical comment also is still needed concerning this equally determinative issue.


Lastly, the prior April 2012 remand also directed the RO to readjudicate the claims in light of all additional evidence obtained on remand.  This, too, was never done, however, seemingly because of the inability to locate the Veteran and further develop his claims as the Board had mandated.  Thus, this also still needs to be done and, if the claims are not granted to his satisfaction, he and his representative must be provided a Supplemental Statement of the Case (SSOC) and given opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

Accordingly, these claims are again REMANDED for the following still further development and consideration:

1. Obtain all additional medical evaluation or treatment records.  These records include, but are not limited to, those concerning any more recent evaluation or treatment the Veteran has received for his low back disability since September 2013 or thereabouts at the local VA Medical Center (VAMC) or elsewhere.  

a. Also ask the Veteran whether he is receiving disability benefits from the Social Security Administration (SSA).  If he is, also obtain copies of the SSA's determination and any medical or other records considered in deciding his entitlement.  

b. If attempts to obtain any additionally-identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2. 
Upon receipt of all additional records, again attempt to schedule the Veteran for another VA compensation examination reassessing the severity of his low back disability.  All diagnostic testing and evaluation needed to make this determination should be performed and all clinical findings reported in detail.  

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand and the one prior.  

a. When reassessing the severity of this low back disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right later flexion (side bending), and left and right rotation (twisting.)  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.

b. If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.

c. The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of degrees of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the low back is subject to prolonged, repetitive motion over a period of time.  And this determination should also be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.  

d. The examiner should comment, as well, on whether the DDD, i.e., the intervertebral disc syndrome (IVDS), involves incapacitating episodes* and, if so, the frequence and total duration of them during the past 12 months.  

*According to Note(1) 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

e. Furthermore, the examiner should discuss the severity of any associated neurological impairment, including in particular involving the lower extremities (e.g., decreased sensation from radiculopathy or sciatic neuropathy), aside from any orthopedic impairment shown.  In considering the degree of impairment involving any nerve of the lower extremities, the examiner should assess this severity according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.  

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2015).

3. Still additional medical comment is needed concerning the functional impact of the Veteran's service-connected low back disability, including especially in terms of whether it precludes him from obtaining and maintaining substantial gainful employment (versus just marginal employment) consistent with his prior work experience, level of education, and training, etc., and not considering his advancing age and any impairment attributable to disabilities that are not service connected.

4. The Veteran is hereby advised that failure to report for this re-scheduled VA examination, without good cause, will have detrimental consequences on his pending claims.  38 C.F.R. § 3.655 (2015).

5. Then readjudicate the claim for a higher rating for the low back disability and adjudicate the derivative TDIU claim in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

